Case 0:20-cv-60117-WPD Document 24 Entered on FLSD Docket 06/05/2020 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                              CASE NO. 20-60117-CIV-DIMITROULEAS

  ROBERT WEBSTER,

         Plaintiff,
  v.

  OCWEN LOAN SERVICING, LLC,

         Defendant.
  _____________________________________/

                                    ORDER TO SHOW CAUSE

         THIS CAUSE is before the Court upon Defendant’s Motion for Reconsideration [DE 54]

  (“Motion”), filed herein on May 6, 2020. The Court has carefully considered the Motion [DE 22]

  and is otherwise fully advised in the premises.

         As of the date of this Order, no response to the Motion [DE 22] has been filed and the

  time for such filing has passed. See S.D. Fla. L.R. 7.1(c)(1); [DE 13].

         Accordingly, it is ORDERED AND ADJUDGED that Plaintiff shall show cause no later

  than June 12, 2020, why the instant Motion [DE 22] should not be granted. A failure to timely

  respond may result in the Court granting some of the relief requested in the Motion [DE 22] by

  default.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  5th day of June, 2020.




  Copies furnished to:
  All Counsel of Record
